Citation Nr: 1643392	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the decision to sever service connection for posttraumatic stress disorder (PTSD) to include panic attacks, sleep disorder, and depression as secondary to personal trauma was proper.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  

3.  Entitlement to a rating in excess of 10 percent for residuals of right ankle fracture prior to February 20, 2014, and in excess of  20 percent thereafter. 

4.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran elected in August 2016 to represent himself pro se in proceedings before the Board. 

The Veteran testified before an Acting Veterans Law Judge (VLJ) in October 2014 at a videoconference hearing.  While that Acting VLJ has since retired from the Board, the Veteran indicated in April 2016 that he did not wish to appear at another hearing before the Board.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of an increased rating for the spine and right ankle, as well as TDIU and eligibility for DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision granted service connection for service connection for posttraumatic stress disorder (PTSD) to include panic attacks, sleep disorder, and depression as secondary to personal trauma and assigned a rating of 100 percent.

2.  A rating decision proposing to sever service connection for PTSD was issued in on July 19, 2011; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a hearing.

3.  On May 18, 2013, the Veteran was notified of the rating decision implementing the final severance of service connection for PTSD effective August 1, 2013.

4.  The evidence does not show that the grant of service connection for PTSD was clearly and unmistakably erroneous based on the evidence of record.


CONCLUSION OF LAW

The severance of the award of service connection for PTSD to include panic attacks sleep disorder and depression as secondary to personal trauma was improper, and restoration of service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. § 3.105, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regard to severance of service connection for PTSD, as the Board concludes that severance was not appropriate on substantive grounds, any error in following severance procedere is moot.

Severance of Service Connection for PTSD

Service connection will be severed only where evidence establishes that the grant of service connection is clearly and unmistakably erroneous, with the burden of proof being upon the Government.  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  When VA seeks to sever service connection, the same burden of proof is imposed that is placed on a claimant who seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time of the original adjudication.  38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). The Court has set forth a three-pronged test to determine whether there is clear and unmistakable error in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

A change in diagnosis may be accepted as a basis for a severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. 
§ 3.105(d).  In providing such an opinion, nothing in the plain language of the regulation requires medical opinions to employ the specific language of that regulation.  Stallworth v. Shinseki, 742 F.3d 980, 983-84 (Fed. Cir. 2014).  Instead, opinions concerning the severance of service connection need only consider all of the accumulated evidence and, in substance, certify that a diagnosis was erroneous. Id. at 984.

Regarding the propriety of severance, the law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the instant case, the Veteran's September 2009 VA examination noted the Veteran experienced a sexual assault in service, during which he felt intense fear, helplessness, and horror.  The examiner noted PTSD symptoms including persistent re-experiencing of the traumatic event; persistent avoidance of stimuli associated with the trauma; persistent symptoms of arousal; and clinically significant distress or impairment of functioning.  The examiner noted the Veteran's psychological test scores were derived through a structured interview in which the examiner assigned severity levels to his descriptions and that there were no indications in this exam that he was either exaggerating or minimizing his symptoms.  The examiner also noted that while the Veteran had sufficient symptoms to meet the diagnostic criteria for both depression and panic disorder, these symptoms appeared to be part of his PTSD and not aspects of separate mental disorders; as well as noting that while the Veteran suffered polysubstance dependence, it was in early full remission, which increased his re-experiencing of his PTSD symptoms.

A July 2010 VA examination noted that the Veteran obtained a score of 48 on his Beck Depression Inventory, which indicated severe symptoms of depression.  The examiner also indicated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD, as well as polysubstance abuse in remission.  

In May 2011, the a VA examiner stated that the Veteran failed to meet the criteria for a DSM-IV diagnosis of PTSD and also noted that on his psychological test, for the assessment of malingering, his scores provided evidence that he was feigning memory impairment.

A September 2012 VA examiner diagnosed the Veteran with amphetamine dependence and mood disorder not otherwise specified to account for symptoms of depression and anxiety of which he stated the etiology was unclear.  The examiner noted that testing was consistent with intentional feigning or exaggeration of symptoms associated with PTSD.

In May 2013, at the most recent VA examination, examination instructions stated that the Veteran has continued to receive mental health treatment from K.B. at the VA Medical Center (VAMC) who has continued to assess the Veteran with PTSD, major depressive disorder and psychological issues, and asked the examiner to review evidence of record and opine whether or not the Veteran does or does not have an Axis I mental or cognitive condition.  In response, the VA examiner stated that as to the Veteran's "true diagnosis" he could not resolve the issue without resorting to mere speculation, noting there was a pattern of diagnoses to suggest a history of depression that appeared more likely than not to be exacerbated by his history of polysubstance use as evidenced by multiple diagnoses of substance induced mood disorder.  The examiner also noted it was apparent that the Veteran most likely does suffer Axis I disorders. 

There is no evidence that the September 2009 or July 2010 VA examiners were not competent or credible, and therefore the opinions are entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. 295.  Furthermore, the May 2013 examiner could not definitely opine as to the Veteran's true psychiatric diagnosis.  In light of the foregoing, the Board finds that the evidence of record does not show that the grant of service connection for PTSD to include panic attacks, sleep disorder, and depression was clearly and unmistakably erroneous, as there are conflicting opinions on whether the Veteran was over-exaggerating his symptoms.  The medical evidence indicates that the Veteran still experiences symptoms associated with a diagnosis of PTSD and is being treated for such by his VA Medical Center clinician, K.B. 

In light of the September 2009 and July 2010 VA opinions, as well as the inconclusive May 2013 opinion, it cannot be said that the facts underlying the grant of service connection for PTSD was clearly and unmistakably erroneous, as there is competent and credible evidence of PTSD and resulting symptomology.  As such, restoration of service connection for PTSD to include panic attacks, sleep disorder, and depression as secondary to personal trauma is warranted.


ORDER

Restoration of service connection for PTSD to include panic, attacks, sleep disorder, and depression as secondary to personal trauma is granted.


REMAND

First, basic eligibility for certification of Dependents' Educational Assistance (DEA) exists if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807.

In this case, following the above restoration, the Veteran has a total disability rating of 100 percent for his service-connected posttraumatic stress disorder (PTSD).  The issue that needs to be addressed is whether his service-connected PTSD is to be considered to be permanent in nature. 

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340 (b).  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability.  See 38 C.F.R. §§ 3.327 (b)(2)(iii). 

Therefore, Board is of the opinion that a new examination would be pertinent in determining whether the Veteran's service-connected PTSD is permanent in nature.

Next, the Veteran's lumbar spine and right ankle disability were last evaluated in May 2011.  Pursuant to the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that a remand is necessary for a new VA examination to test the Veteran's lumbar spine and ankle disability for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, since these tests were not all conducted on the last VA examination in May 2011.  Therefore, upon remand, the Veteran should be afforded new VA examinations to determine the current severity of his service-connected lumbar spine disability and residuals of right ankle fracture. 

Accordingly, the case is REMANDED for the following actions:

1.  A VA examiner should determine whether the Veteran's PTSD is permanent in nature.  That is, is the total impairment such that it is reasonably certain to continue throughout the life of the disabled person.  In addressing this inquiry, the examiner is advised that the age of the disabled person may be considered in determining permanence.  The examiner should review the electronic records on VBMS and Virtual VA for review. 

2.  Schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine disability.  The examiner should review the electronic records on VBMS and Virtual VA for review. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the lumbar spine.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment.

The examiner should indicate whether the Veteran's lumbar spine disability results in incapacitating episodes (i.e., episodes in which adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disability, including bladder or bowel impairment.

The examiner should also provide information concerning the functional impairment that results from the disability that may affect the Veteran's ability to function and perform tasks in a work setting.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for an examination in order to determine the current level of severity of his residuals of right ankle fracture.  The examiner should review the electronic records on VBMS and Virtual VA for review. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint of the right ankle.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins. 

The examiner should also provide information concerning the functional impairment that results from the disability that may affect the Veteran's ability to function and perform tasks in a work setting.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Thereafter, readjudicate the Veteran's claims, including TDIU based on other service-connected disabilities excluding PTSD.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


